Evans, J.,
dissenting. The evidence in this record is overwhelming that the defendant acted under actual apprehension of danger. Upon this record, I think there was no warrant for a finding by the jury that the defendant did not act in reasonable self-defense. The killing was regrettable, of course, but the circumstances leading up to it were quite beyond the control of the defendant, and their real nature, as later discovered, was not then known to him. There was no malice or ulterior purpose of any kind in the conduct of the defendant, and none is claimed; nor do I think that there is any warrant for holding that his conduct was reckless under the circumstances confronting him. Undue timidity is the utmost that can be claimed against him. To hold this defendant as a felon upon the evidence presented in this record is to my mind almost as appalling as the killing with which he is charged.